DETAILED ACTION
This action is in reply to Applicant’s reply filed 20 April 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-3, 6, 8, and 16 are objected to because of several informalities.  For the sake of clarity, please see the following suggested amendments:    
Claim 1:  A cathodic protection system for providing substantially complete, individual unit coverage to a multi-unit structure featuring steel-in-concrete units, the system comprising: 
an apparatus, the apparatus comprising[[,]]: 
a power supply, the power supply comprising: 
an adjustable rectifier installed into a receptacle area for each individual unit of the multi-unit structure featuring steel-in-concrete units, the adjustable rectifier comprising: 
a first electronic circuit board configured to convert residential AC to Direct Current[[,]]; and 
a second electronic circuit board configured to adjust [[the]] an output of the Direct Current, set a constant direct current output, and 
the direct current[[,]]; 
anode wire in each individual unit of the multi-unit structure featuring steel-in-concrete units connected to the header cable[[,]]; 
an adhesive fiber mat in each individual unit of the multi-unit structure featuring steel-in-concrete units[[,]]; and 
a conductive coating on each individual unit of the multi-unit structure featuring steel-in-concrete units. 

Claim 2: The system of claim 1 wherein the multi-unit structure featuring steel-in-concrete units comprises a steel-in-concrete [[,]]multi-balcony condominium.  

Claim 3: The system of claim 1 wherein the first electronic circuit board is configured to convert residential AC 120V to Direct Current at approximately 2 mA per square foot of concrete.

Claim 6: An apparatus for providing constant current corrosion protection to a multi-unit structure featuring steel-in-concrete balcony units, comprising: 
a power supply, the power supply comprising:
an adjustable rectifier installed into a receptacle area for each exclusive unit, the adjustable rectifier comprising: 
a first electronic circuit board configured to convert residential AC to Direct Current[[,]]; and 
a second electronic circuit board configured to adjust an output the Direct Current, set a constant direct current output, and [[to]] limit voltage.  

Claim 8: A method of providing substantially complete, customizable individual balcony unit corrosion protection coverage to a multi-unit structure featuring steel-in-concrete balcony units, the method comprising: 
activating a cathodic protection system, the system comprising: 
an apparatus, the apparatus comprising: 
a power supply, the power supply comprising:
an adjustable rectifier installed into a receptacle area for each individual balcony unit, the adjustable rectifier comprising[[,]]: 
a first electronic circuit board configured to convert residential AC to Direct Current[[,]]; and 
a second electronic circuit board configured to adjust [[the]] an output of the Direct Current, set a constant direct current output, and [[to]] limit voltage, 
a header cable to carry the direct current[[,]]; 
anode wire connected to each individual balcony unit and connected to the header cable; 
an adhesive fiber mat connected to each individual balcony unit 
a conductive coating applied to each individual balcony unit 
individual balcony unit 
whereby residential AC is converted to Direct Current[[,]]; and 
the output of the Direct Current is adjusted, a constant direct current output is set, the cathodic protection system voltage is limited, and the Direct Current supplied to each individual balcony unit is configured to be varied between balcony units.  

Claim 16: The method of claim 8 wherein the first electronic circuit board is configured to convert residential AC 120V to Direct Current at approximately 2 mA per square foot of concrete.
Appropriate correction is required.

Response to Arguments
Applicant’s arguments, page 7, submitted 20 April 2021, with respect to Claims 6 and 8 have been fully considered and are persuasive.  The rejection under 35 USC 112(b) has been withdrawn. 
Applicant's comments page 8, submitted 20 April 2021 with respect to the rejection under 35 USC 103 of Claims 1-6, 8-9, and 11-16 have been fully considered but they are not persuasive.  Although Applicant has traversed the rejection, Applicant has not provided any arguments explaining how the claims avoid the references or distinguish from them.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-9, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Koch et al. US 2019/0119819, in view of Neri et al. US 10,602,578.
Regarding Claims 1 and 6, Koch teaches a cathodic protection system for providing substantially complete, individual unit coverage to a multi-unit structure featuring steel-in-concrete units (refer to [0002]-[0003]), the system comprising: 
an apparatus (fig. 1), the apparatus comprising: 
a power supply (4, fig. 1), the power supply comprising: 
an adjustable rectifier installed into a receptacle area for each individual unit of the multi-unit structure featuring steel-in-concrete units, the adjustable rectifier comprising: 
a first electronic circuit board configured to convert residential AC to Direct Current; and 
an output of the Direct Current, set a constant direct current output, and limit voltage, 
a header cable (26 primary anode wire, fig. 4d, and refer [0049]) to carry the direct current; 
anode wire (8 anode system, fig. 1 and refer to [0038]) in each individual unit of the multi-unit structure featuring steel-in-concrete units connected to the header cable (2 reinforcement steel, fig. 1, refer to [0038]); 
an adhesive fiber mat  (28, refer to [0044]) in each individual unit of the multi-unit structure featuring steel-in-concrete units; and 
a conductive coating (16 conductive mortar, fig. 1 and refer to [0038]) on each individual unit of the multi-unit structure featuring steel-in-concrete units.  Koch further teaches that the power supply configured to output direct current (refer to [0006]-[0007]) however is silent regarding a power supply, a first electronic circuit board configured to convert residential AC to Direct Current, and, a second electronic circuit board configured to adjust an output of the Direct Current, set a constant direct current output, and limit voltage. 
Neri teaches a power supply, a first electronic circuit board (104, fig. 1) configured to convert residential AC to Direct Current, and, a second electronic circuit board (108, fig. 1) configured to adjust an output of the Direct Current, set a constant direct current output, and limit voltage.
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to include the converters as taught by Neri with the cathodic protection system of Koch in order to provide the desired output 
Regarding Claim 2, the combination of Koch and Neri teaches all of the limitations of Claim 1 and further teaches wherein the multi-unit structure comprises a steel-in-concrete, multi-balcony condominium (fig. 1 and refer [0035] of Koch).  
Regarding Claim 3, the combination of Koch and Neri teaches all of the limitations of Claim 1 and further teaches wherein the second electronic circuit board is configured to convert residential AC 120V to Direct Current at approximately 2 mA per square foot of concrete (col. 10, lines 14-24 of Neri).  
Regarding Claim 6, Koch teaches an apparatus for providing constant current corrosion protection to a multi-unit structure featuring steel-in-concrete units (refer to [0002]-[0003]), comprising: 
a power supply (4, fig. 1) configured to output of Direct Current (refer to [0006]-[0007]).  Koch however is silent regarding a power supply, a first electronic circuit board configured to convert residential AC to Direct Current, and, a second electronic circuit board configured to adjust the output of Direct Current, set a constant current output and to limit voltage. 
Neri teaches a power supply, a first electronic circuit board (104, fig. 1) configured to convert residential AC to Direct Current, and, a second electronic circuit board (108, fig. 1) configured to adjust the output of Direct Current, set a constant current output and to limit voltage.
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to include the converters as taught by Neri with the cathodic protection system of Koch in order to provide the desired output 
Regarding Claim 8, Koch teaches a method of providing substantially complete, customizable individual balcony unit corrosion protection coverage to a multi-unit structure featuring steel-in-concrete balcony units (fig. 1 and refer to [0002]-[0003] and [0035]), the method comprising: 
activating a cathodic protection system, the system comprising: 
an apparatus (fig. 1), the apparatus comprising: 
a power supply (4, fig. 1), 
a header cable (26 primary anode wire, fig. 4d, and refer [0049]) to carry the direct current; 
anode wire (8 anode system, fig. 1 and refer to [0038]) connected to each individual balcony unit where desired and connected to the header cable; 
an adhesive fiber mat (28, refer to [0044]) connected to each individual balcony unit where desired; and 
a conductive coating (16 conductive mortar, fig. 1 and refer to [0038]) applied to each individual balcony unit; and
operating the cathodic protection system to provide customizable individual balcony unit corrosion protection by application of the apparatus, 
whereby residential AC is converted to Direct Current; and 
the output of the Direct Current is adjusted, a constant direct current output is set, the cathodic protection system voltage is limited, and the Direct Current supplied to each individual balcony unit is configured to be varied between individual balcony an output of the Direct Current, set a constant direct current output, and limit voltage. 
Neri teaches a power supply, a first electronic circuit board (104, fig. 1) configured to convert residential AC to Direct Current, and, a second electronic circuit board (108, fig. 1) configured to adjust an output of the Direct Current, set a constant direct current output, and limit voltage.
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to include the converters as taught by Neri with the cathodic protection system of Koch in order to provide the desired output current and voltage.
Regarding Claim 9, the combination of Koch and Neri teaches all of the limitations of Claim 8 and further teaches comprising first installing the cathodic protection system (refer to [0019] and [0021] of Koch).  
Regarding Claim 15, the combination of Koch and Neri teaches all of the limitations of Claim 8 and further teaches wherein the conductive coating comprises a conductive paint coating 16 conductive mortar, fig. 1 and refer to [0038] of Koch).  
Regarding Claim 16.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Koch et al. US 2019/0119819, in view of Neri et al. US 10,602,578, and in further view of Kroon et al. US 4,255,241.
Regarding Claim 4, the combination of Koch and Keri teach all of the limitations of Claim 1 however is silent wherein the anode wire comprises a platinum wire coated with a conductive mixed metal oxide (refer to col. 8, lines 1-10 of Kroon).
Kroon teaches wherein the anode wire comprises a platinum wire coated with a conductive mixed metal oxide (refer to col. 8, lines 1-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the platinum wire as taught by Kroon with the cathodic protection system of the combination of Koch and Keri in order to not allow any anodic current through.
Regarding Claim 5, the combination of Koch and Keri teach all of the limitations of Claim 1 however is silent wherein the adhesive fiber mat comprises drywall tape.
	Kroon teaches wherein the adhesive fiber mat comprises drywall tape (tape, 54, 55, or 57, fig. 3 of Kroon).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the drywall tape as taught by Kroon with the cathodic protection system of the combination of Koch and Keri in order to provide an inexpensive method of attaching the cable to the structure.


Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Koch et al. US 2019/0119819, in view of Neri et al. US 10,602,578, and in further view of Takahashi et al. US 6,506,295.
Regarding Claims 11-13, the combination of Koch and Keri teach all of the limitations of Claims 1, 6, and 8 including wherein the second electronic circuit board limits voltage, however is silent wherein the second electronic circuit board limits voltage to a value 20 - 30% higher than operating voltage.
Takahashi teaches wherein a second electronic circuit board (fig. 4) limits voltage to a value 20 - 30% higher than operating voltage (25%, from 12V to 15V, a system for performing electrical corrosion protection of a vehicle body, by an electronic circuit shown in FIG. 4, in which voltage from a 12V battery power supply is increased to 15V by a DC/DC converter and applied to the anode through a low current mechanism, refer to col. 4, lines 58-63), which assists with the electrical corrosion protection process.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the circuit as taught by Takahashi with the cathodic protection system of the combination of Koch and Keri in order to achieve the advantage of assisting with the electrical corrosion protection process.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/BRIAN K BAXTER/Examiner, Art Unit 2836
14 May 2021

/DANIEL KESSIE/Primary Examiner, Art Unit 2836